Citation Nr: 1722452	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  14-12 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on housebound status beyond December 1, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to May 1971, and from November 1977 to January 1996, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, discontinued SMC at the statutory housebound status effective from December 1, 2012.  The Veteran appealed, contending he is still entitled to SMC at the housebound status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2016.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; prostate cancer residuals, evaluated as 60 percent disabling; amputation of the right big toe, evaluated as 30 percent disabling; hypertensive heart disease, evaluated as 30 percent disabling; hypertension with diabetic nephropathy, evaluated as 30 percent disabling; type II diabetes mellitus, evaluated as 20 percent disabling; bilateral hearing loss, evaluated as 20 percent disabling; peripheral vascular disease (PVD) of the right lower extremity, evaluated as 20 percent disabling; PVD of the left lower extremity, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling; cerebrovascular accident (CVA), evaluated as 10 percent disabling; diabetic retinopathy and cataracts of both eyes, evaluated as 10 percent disabling; erectile dysfunction, evaluated as noncompensable (zero percent); and onychomycosis, evaluated as noncompensable.

2.  The Veteran's hypertensive heart disease, hypertension with diabetic nephropathy, PVD of the bilateral lower extremities, peripheral neuropathy of the bilateral lower and upper extremities, diabetic retinopathy, erectile dysfunction, and onychomycosis are all recognized as being associated with the diabetes.  Further, the CVA is recognized as being associated with the hypertension with diabetic nephropathy.

3.  VA awarded the Veteran a TDIU due to his diabetes mellitus and its associated manifestations alone. effective November 14, 2006.


CONCLUSION OF LAW

The criteria for SMC based on statutory housebound status beyond December 1, 2012, are met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SMC on the basis of being housebound is assigned where a veteran has, in addition to a single, permanent service-connected disability rated 100 percent disabling, (1) additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Service connection is in effect for PTSD, evaluated as 70 percent disabling; prostate cancer residuals, evaluated as 60 percent disabling; amputation of the right big toe, evaluated as 30 percent disabling; hypertensive heart disease, evaluated as 30 percent disabling; hypertension with diabetic nephropathy, evaluated as 30 percent disabling; type II diabetes mellitus, evaluated as 20 percent disabling; bilateral hearing loss, evaluated as 20 percent disabling; PVD of the right lower extremity, evaluated as 20 percent disabling; PVD of the left lower extremity, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling; CVA, evaluated as 10 percent disabling; diabetic retinopathy and cataracts of both eyes, evaluated as 10 percent disabling; erectile dysfunction, evaluated as noncompensable (zero percent); and onychomycosis, evaluated as noncompensable.

In this case, the Board notes the Veteran was in receipt of SMC at the housebound status from April 30, 2008, until December 1, 2012.  These effective dates were consistent to when service connection was established for prostate cancer residuals and an initial 100 percent rating was assigned, until the rating for this disability was decreased to 60 percent.  In short, the Veteran was recognized as having a single service-connected disability (prostate cancer) rated 100 percent disabling, and additional service-connected disability or disabilities independently rated as 60 percent or more disabling during this period.  Under such circumstances, there is no need to establish factually that service-connected disabilities render a veteran substantially confined to his or her dwelling.  However, it is noted that the Veteran and his spouse indicated that such was the case at the November 2016 hearing.

The Board also notes that the award of TDIU based on a single disability will be considered a 100 percent rating that would meet the initial eligibility requirement.  See 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.7, 4.16.  Here, a July 2007 rating decision explicitly found the Veteran was entitled to a TDIU due solely to his service-connected diabetes mellitus and associated conditions, effective November 14, 2006.  In pertinent part, the Veteran's hypertensive heart disease, hypertension with diabetic nephropathy, PVD of the bilateral lower extremities, peripheral neuropathy of the bilateral lower and upper extremities, diabetic retinopathy, erectile dysfunction, and onychomycosis are all recognized as being associated with the diabetes.  Further, the CVA is recognized as being associated with the hypertension with diabetic nephropathy.  

The Board acknowledges that the assignment of a TDIU was discontinued once the Veteran satisfied the criteria for an overall 100 percent schedular rating, and that such a rating remains in effect.  Nevertheless, this does not change that his diabetes and associated conditions alone were found to result in total unemployability and nothing in the record causes the Board to doubt that such finding is still applicable in this case.  Service connection was established for certain associated conditions, such as the PVD of the lower extremities and the diabetic nephropathy being recognized as part the hypertension, after the November 2006 effective date for the TDIU.  The Board also notes that the 10 percent rating for the diabetic retinopathy was assigned subsequent to that date as well.  Based upon these actions, as well as review of other evidence of record, it would appear the overall impairment from the diabetes and associated conditions have actually increase since the time the Veteran was found to be entitled to a TDIU as a result thereof.  Moreover, it would appear he would also have a combined 100 percent rating based upon the service-connected disabilities of common etiology, and application of the bilateral factor rule.  See 38 C.F.R. §§ 4.16, 4.25, 4.26.

In view of the foregoing, the Board finds that the Veteran is considered to have a single service-connected disability rated as 100 percent based upon his diabetes mellitus and associated conditions.  Moreover, during the period from December 1, 2012, he has other service-connected disabilities rated as at least 60 percent disabling, to include his PTSD evaluated as 70 percent and the prostate cancer residuals evaluated as 60 percent.  Therefore, the Veteran satisfies the criteria for SMC at the housebound status for the period from December 1, 2012, and the benefit sought on appeal is allowed.


ORDER

SMC based upon housebound status beyond December 1, 2012, is granted, subject to the law and regulations governing the payment of monetary benefits.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


